Title: To George Washington from Richard Peters, 17 September 1788
From: Peters, Richard
To: Washington, George



Dear Sir
Philad[elphi]a Septr 17. 1788

Yesterday I had the Honour of yours of the ’7th I was in Hopes the Crops with you would make up the Deficiency of ours which are wretched indeed. I have the best Crop in my Neighbourhood tho’ compared with that of a good Year it is but moderate. Our Situation removed from saline Particles in the Air & the Moisture & Warmth they occasion added to our bad Culture—hard Winter &, too frequently, improper Choice of Soil are among the Causes of Failure of our Wheat Crops. The Agricultural Society offered a Premium for a remedy against the spewing out of our Grain, but I do not know that they have recieved any satisfactory Scheme on that Subject. Deep & frequent ploughing & (what the Fly will now preclude us from for even the Yellow Wheat must be sowed late) early sowing, are the only remedies I know & these will not do in wet Ground without a favourable Winter. Hard Frosts & sudden Thaws heave out the Grain in this variable Climate. I have heard that drilled Grain stands the best against this Evil. The Yellow bearded Wheat is certainly in a great Degree an Antidote against the Ravages of the Fly but this will be destroyed if sown early. I think therefore that our Wheat Crops will never be so heavy as formerly tho’ this Discovery is a happy Instance of providential Care.
You failed in your Green Manure from a Desire to do too much—One Crop of good succulent Buckwheat ploughed in some Time in July is enough & I know it from Experience to be an admirable Manure. I have never suffered the Seeds to set but have rolled down the Plant when in full Bloom & have ploughed it in easily. At the common Time of crossing in August I have ploughed my Fields again without Difficulty Since scattering Seeds would vegetate but not so as to be inconvenient. Your Idea of sowing early is right. I would not sow it doubly for there is

not Time for both Crops to putrify nor have Farmers on any large Scale Leisure to attend to such a Complication of the Bussiness. I have cut a Crop for the Grain, which I intended to have ploughed in, because it got too forward before I could set my Ploughs at Work. This has too been an uncommon Season for Weeds. I am happy the Harrows please you. I have improved on the one with three Hoes; but your multiplied one is better than mine. I have made free Use of mine & my Crops are clean even in this very weedy Season. I hope Mr Biddle has sent you all the Iron Work. Remember that these Harrows are Preventatives more than Remedies. If you let your Ground get too foul they will choak. Therefore it must always be taken in Time.
The Scarcity Plant is worse this Year with me than I ever had it, yet I am content with it. The Leaves are generally smaller than I ever knew them. My Seed has degenerated, tho’ a Change will recover it. I will spare you some but do not fail to procure some elsewhere. If I get any I will share it with you. I believe too wet a Season is not advantageous to them. The Man I employed to make the Riddle has been dilatory but I have now set him to work & he promises to have it done speedily. I have so often failed in Cabbages that I will not plant many of them hereafter tho’ I now have a tolerable Crop. Pease are at least doubtful the Horse Bean is worse. Our Suns are too hot & Vermin too plenty—Potatoes & Carrotts are sure & excellent. I hesitate about transplanting Carrots. They are apt to grow hairy & forked when transplanted.
Our Antifederalists have changed their Battery. They are now very federal. They want Amendments & they must get into the Seats of Government to bring them about—or what is better—to share the Loaves & Fishes—Their Harrisburg Convention have agreed to submit to & support the Government, & some of them, like the moderate Men & converted Tories formerly, now make up in Sound what they want in Patriotism. In short their Convention was a mere Election Jobb & no Harm is to be expected from it except they get into the Government which in the whole cannot be prevented. When they have got warm in their Seats they will, as it always happens in such Cases, find it their Interest to support a Government in which they are Sharers tho’ they may make a little Bustle ad captandum—Mrs Peters

returns her affectionate & respectful Compliments to you & Mrs Washington & I beg you to accept the Addition of mine. I am very truly & respectfully your obedt Servt

Richard Peters


I am hurried with the Bussiness of our House therefore excuse my Haste. We shall take up the federal Subject having received the Ordnance of Congress & on our Parts organize the Government. I believe Mr Morris will certainly be a Senator. Who the other will be is not so certain.

